The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24, 27, 30, 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (US 20110174877) in view of Tanaka (US 20110002107) and Sakama (US 20080106419, previously cited)
Fleck teaches
23. A surgical sponge comprising: 
an absorbent body (900; paragraph 139); 
a Radio Frequency Identification (RFID) identifier 902, the RFID identifier and antenna being encapsulated within plastic film forming an RFID tag, and the RFID tag being embedded within the absorbent body, wherein the RFID identifier includes an antenna made from traces and an IC connected to the antenna, (Fig. 2, 42-45, paragraphs 68, 137-140). 
Fleck further teaches [0137] Identifiers may be protected from deterioration and accidental or intentional data corruption. For example, identifiers may be protectively encapsulated in inert biocompatible plastics. As the protective plastic materials in which identifiers are encapsulated may be water-impermeable, fluid-impermeable and gas-impermeable, the identifiers can resist deterioration when exposed to gas sterilization methods.
Fleck discloses that the RF tags may have various shapes and dimensions and are flexible (par. 135)
Fleck is silent to the identifier having a hole, the IC portion and the antenna together surrounding the hole in a symmetrical orientation,
Tanaka discloses an inlet 111 comprising plastic sheet 112 that is flexible and pliable (par. 11, 101, 122, 125, 146, 241) and is to be attached to a host product (i.e. booklet) via an adhesive.  The inlet is made with PET plastic films and further comprises at least a hole 112A at the center of the loop antenna (Tanaka, Fig. 12-14, par. 101, 125, 241, 262-265).  The hole 112A seen in Fig. 12-13 is considered to have an increase in the flexibility of the transponder since the amount of material to be rolled or bent is reduced and it has less area to bend when a bending force is exerted.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tanaka so that flexibility can be improved.  The combination would allow the identifier, as inlet 111 of Tanaka, to be encapsulated for protection as similar to the inlet 111 being encapsulated in the booklet.
Fleck/Tanaka is silent to the transponder/tag can be rolled
Sakama teaches an inlet 11 for making biological implantation RFID tag, implantable within a living body, comprises a base layer made from polyimide material and is capable of being rolled and wrapped around a support 21 (Sakama, Fig. 1-4, par. 38, 42, 86)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Tanaka and Sakama by forming a hole within the contours of the antenna so that flexibility is enhanced. 
Since Fleck already mentioned that the tag/transponder may form different size and shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka’s chip and antenna such that the location of the chip is at a middle of a side or elsewhere such that the a symmetrical orientation may be created.  It is also recognized that changes in location, size, and shape are an obvious expedient.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Dailey, 357 F.2d 669, 149 USPQ 47; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
With respect to limitation “rollable by a user to form a tube that can be passed through a laparoscope cannula”, this limitation refers to an intended use.  The claim does not recite how small, how big, or what the diameter is for the tube. In this case, given the disclosed flexibility, it would have been obvious before the effective filing date of the claimed invention that the inlet/tag of Sakama is capable of being rolled by a user.  It is further noted that an inlet or an inlay can also be considered transponder or tag (Tanaka, par. 118-122) since it can perform as a transponder/tag. Furthermore, Sakama mentions that the diameter of the support 21 may be 0.6 mm (par. 50) which can be inserted in an insertion jig 8A, 8B (Fig. 16-18).  Moreover, a laparoscope cannula is known to have a diameter of 3-30 mm (https://www.laparoscopyhospital.com/v5.htm).  See also Ex parte Masham, 2 USPQ2d 1647.
Re claim 24, wherein the RFID identifier is in a flat configuration (Fleck, Fig. 45; Tanaka, Figs. 12-14). 
Re claim 27, wherein the RFID identifier includes a loop- shaped antenna (par. 68). 
Re claim 28.27, the plastic film includes a hole through a central region of the RFID tag, and wherein the loop-shaped antenna surrounds hole (Tanaka, Fig. 12-14)2Application No. 14/615,678
Re claim 29.28, wherein the hole in the RFID tag is shaped at least one of round, oval, square, and rectangular (Tanaka, Fig. 12-14)
Re claim 30, wherein the RFID tag includes a tab-shaped protrusion extending from an outer edge of the RFID tag (Figs. 43-45). 
Re claim 33, Fleck teaches a surgical sponge counting and detection system for counting and detecting surgical sponges for use in the treatment of a patient, the system comprising:
a plurality of surgical sponges (900, paragraph 139), each with an absorbent body having an embedded Radio Frequency Identification (RFID) tag, each RFID tag having an RFID identifier 902 with a flat configuration and encapsulated within plastic film (Fig. 2, 42-45, paragraphs 137-139).; 
an RFID scanner (i.e. Fig. 13, paragraph 97; wand 272 in Fig. 14, par. 110) adapted to detect entry of the RFID identifiers associated with each of the plurality of the surgical sponges at a sponge entry detection zone, and exit of the RFID identifiers associated with each of the plurality of the surgical sponges at a sponge exit detection zone (abstract, summary, par. 97, 110), the RFID scanner adapted to generate RFID scan data; 
the sponges being adapted to be directed to a sponge disposal station after being scanned at the sponge exit detection zone, the sponge disposal station being physically separated from (i.e. removed from; par. 84) the sponge exit detection zone so as to reduce the likelihood of scanning sponges in the sponge disposal station;
a display unit (i.e. 34, 82, 84) for indicating information regarding the plurality of the surgical sponges; and 
a control circuit 30 operably coupled to the RFID scanner and the display unit, wherein the control circuit is configured to determine, based on the RFID scan data, if the number of the surgical sponges entry scanned is equal to the number of the surgical sponges exit scanned indicating that no surgical sponges remain in the patient (abstract, paragraph 67, 85, 99, 102-103, 108+), wherein the control circuit is configured to provide an indication, via the display unit, that all the surgical sponges have been removed from the patient, or that one or more surgical sponges still remain in the patient (abstract, paragraph 67, 85, 99, 102-103, 108+).   The scanner in Fleck having antennas that can be tuned at specific resonant frequencies of the tags (paragraphs 80, 90-92, 127-129) under the controls of controller 30 to read the tags simultaneously (paragraphs 7, 68, 71).
Fleck discloses that the RF tags may have various shapes and dimensions and are flexible (par. 135)
Fleck is silent to the tag having a hole, the IC portion and the antenna together surrounding the hole in a symmetrical orientation,
Tanaka discloses a transponder/inlet/inlay (30, 111) comprising plastic base materials 41, 42 that are flexible and pliable (par. 11, 101, 122, 125, 146) and is to be attached to a host product (i.e. booklet) via an adhesive.  The transponder is made with PET plastic films and further comprises at least a hole 112A at the center of the loop antenna (Tanaka, Fig. 12-14, par. 125, 262-265).  The hole 112A seen in Fig. 12-13 is considered to have an increase in the flexibility of the transponder since the amount of material to be rolled or bent is reduced and it has less area to bend when a bending force is exerted.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tanaka so that flexibility can be improved.  The combination would allow the identifier, as inlet 111 of Tanaka, to be encapsulated for protection as similar to the inlet 111 being encapsulated in the booklet.
Fleck/Tanaka is silent to the transponder/tag can be rolled
Sakama teaches an inlet 11 for making biological implantation RFID tag, implantable within a living body, comprises a base layer made from polyimide material and is capable of being rolled and wrapped around a support 21 (Sakama, Fig. 1-4, par. 38, 42, 86)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Tanaka and Sakama by forming a hole within the contours of the antenna so that flexibility is enhanced. 
Since Fleck already mentioned that the tag/transponder may form different size and shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka’s chip and antenna such that the location of the chip is at a middle of a side or elsewhere such that the a symmetrical orientation may be created.  It is also recognized that changes in location, size, and shape are an obvious expedient.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Dailey, 357 F.2d 669, 149 USPQ 47; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
With respect to limitation “rollable to form a tube”, this limitation refers to an intended use.  The claim does not recite how small, how big, or what the diameter is for the tube.  
Re claim 34, further including a second RFID scanner (see scanners associated with patient supports 190, 192, 194) operatively coupled to the control circuit and adapted to be embedded in3 Application No. 14/615,678 an underbody support for the patient, the second RFID scanner to detect RFID identifiers that remain in the patient positioned on the underbody support and to generate RFID scan data, and wherein the control circuit is configured to determine, based on the RFID scan data from the second RFID scanner, if one or more surgical sponges remain in the patient (Fig. 7-8, 13, 14-16, abstract, paragraph 67, 85, 99, 102-113+).   
Re claim 35, wherein the RFID scanner is configured to interrogate the plurality of surgical sponges tagged with RFID identifiers, the RFID scanner detecting the RFID identifiers electromagnetically, the RFID identifiers each storing and communicating a unique data string, each unique data string corresponding to a one of the plurality of surgical sponges (Fig. 41)
Re claim 36, wherein the RFID scanner is configured to interrogate the plurality of surgical sponges tagged with RFID identifiers when the plurality of surgical sponges are present within a volume, the scanner simultaneously reading the RFID identifiers of the surgical sponges present in the volume (abstract, summary). 
Re claim 37, wherein the entry and exit of the RFID identifiers detected by the RFID scanner is the entry and exit of the RFID identifiers within a surgical field associated with the patient (abstract, summary).  
Re claims 38-39, see discussion regarding claims above.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (US 20110174877)/ Tanaka (US 20110002107)/ Sakama (US 20080106419) in view of Falls (US 20060065739)
Re claim 31, Fleck is silent to wherein the RFID identifier is encapsulated within the tab-shaped protrusion. 
Falls teaches RFID identifier 240 is encapsulated within the tab-shaped protrusion 250 (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Falls so that the protrusion can be easily read when grabbed or held.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (US 20110174877)/ Tanaka (US 20110002107)/Sakama (US 20080106419) in view of Sprowl (US 20090096629)
Re claim 32, Fleck is silent to wherein metal foil is encapsulated within the plastic film, the metal foil dampening RF signals passing therethrough. 
Sprowl teaches a metal foil 24 placed next to RFID can be used as a shield causing signals to radiate in a direction away from ground plane 28 below the foil.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Sprowl by placing a foil next to the RIFD to dampen or shield any signal coming to the RFID from the shield side.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the combined teachings do not teach any hole in plastic film, or any other material, that encapsulates a RFID identifier and antenna and forming a RFID tag.
However, per Tanaka,”[0262]  As shown in FIG. 12, to achieve a good joint between the IC inlet 111 and porous base materials 115, the periphery of the sheet 112 is cut away; in addition, a region of the sheet 112 that is inside the antenna loop 113A is removed, forming a through hole 112A which penetrates in the thickness direction of the sheet 112”
Thus, the porous materials 115 is formed on the base 112 prior the hole 112A is punched.  Also, since there is no adhesive within the hole to adhere anything together, the porous materials would not be in the hole.  Fig. 13 of Tanaka shows the hole 112A exists within the substrate 112 and the porous materials 115.  
Even if the porous materials 115 is applied to the hole, the teachings still read on the claims since the encapsulation is not required by the claims to be just outside of the hole.
Applicant argues that 
“Sakama merely teaches that its base material is capable of being pre-rolled in the factory using industrial machinery. Sakama does not teach or suggest improving RFID tag flexibility via a hole RFID tag, to such an extent that the RFID tag in a substantially flat configuration is rollable by a user to form a tube that can be passed through a laparoscope cannula”
It is respectfully submitted that Sakama mentions that the RFID inlet is flexible such that it can be wrapped around a cylindrical support 21 (par. 50) and that the RFID tag comprise flexible conductor wire, flexible support, and flexible laminate such that it can follow a flexible movement without being released from the tissue (par. 68, 86, 166). Thus teachings of Sakama are capable of fixing the deficiency exhibited in the teachings of the prior art, regardless whether it is rolled around by a machine or by hand. 
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thien T Mai/
Primary Examiner, Art Unit 2887